Appeal from an order of Supreme Court, Warren County. This action, which is maintained to cancel and discharge a mortgage on the ground it was based *917on a usurious consideration, was dismissed when it was reached for trial before the Official Referee in July, 1953, as the result of a tender made by the defendant at the opening of the trial. Judgment was entered in favor of the defendant on this decision September 22, 1953. No appeal was taken by plaintiffs from the judgment. On January 22, 1954, plaintiffs moved before the Official Referee to vacate the judgment on the ground that the decision upon which it was based was erroneous as a matter of law and was due to a misapprehension by the parties of the question of law involved in the making and acceptance of the tender. The motion to vacate has been denied and an appeal is taken from an order on that motion. The Official Referee properly denied the application to vacate the judgment. We do not reach the merits of the question whether or not the judgment was based on an error of law. The statute (Civ. Prac. Act, § 549, read with Rules Civ. Prac., rule 60-a) requires that such a motion be made within fifteen days after the decision to which it is addressed was rendered. Order unanimously affirmed, with $10 costs. Present — Foster, P. J., Bergan, Coon, Halpern and Zeller, JJ.